Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2006

USA v. English
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3371




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. English" (2006). 2006 Decisions. Paper 1237.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1237


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3371


                           UNITED STATES OF AMERICA

                                           v.

                                 DABNEY ENGLISH,

                                                Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           (D. C. Criminal No. 04-cr-00386)
                      District Judge: Hon. Christopher C. Conner


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 30, 2006

                   Before: SMITH and COWEN, Circuit Judges, and
                            THOMPSON*, District Judge

                                 (Filed: April 20, 2006)


                              OPINION OF THE COURT



THOMPSON*, District Judge.



   *
      Hon. Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
       Dabney English, a previously convicted felon, was arrested after an altercation at

his sister’s house, during which he possessed a .25 caliber Raven Arms pistol. He pled

guilty to a charge of being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g), and subsequently was sentenced to 60 months in prison. English now appeals

from that sentence, arguing that it was unreasonable under United States v. Booker, 543
U.S. 220 (2005), because the district court did not sufficiently articulate its consideration

of the sentencing factors set forth in 18 U.S.C. § 3553(a). For the reasons provided

below, we will affirm. We presume the parties’ familiarity with the facts and procedural

history, which we include only as necessary to explain our decision.

                                     I. JURISDICTION

       We have jurisdiction to review sentences for reasonableness under 18 U.S.C. §

3742(a)(1). See United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006) (“We believe

an unreasonable sentence is ‘imposed in violation of law’ under 18 U.S.C. §

3742(a)(1).”).

                                       II. ANALYSIS

                                   A. Standard of Review

       Because English did not object to the district court’s failure to sufficiently

articulate the reasons for its sentence, we review that issue for plain error. United States

v. Davis, 407 F.3d 162, 164-65 (3d Cir. 2005) (using the plain error analysis when the

defendant did not raise the Booker issue before the District Court). In order to establish

plain error, the appellant must demonstrate that (1) it was error, (2) the error was plain,

                                             -2-
and (3) it affected substantial rights of the defendant. United States v. Evans, 155 F.3d
245, 251 (3d Cir. 1998).

                            B. The § 3553(a) Sentencing Factors

       When reviewing a district court’s sentence, we must be satisfied that it considered

the relevant sentencing factors set forth in 18 U.S.C. § 3553(a). See Cooper, 437 F.3d at

329. While a court is not required to discuss or make findings as to each of the § 3553(a)

factors, the record must demonstrate that it gave “meaningful consideration” to the factors

and took them into account in sentencing. Id. Similarly, while a court need not discuss

arguments that are “clearly without merit,” it must address any “ground of recognized

legal merit” properly raised at sentencing by either the defendant or the prosecution,

“provided [the legal ground] has a factual basis.” Id. (quoting United States v.

Cunningham, 429 F.3d 673, 679 (7th Cir. 2005)).

       Our review of the record in the instant case shows that the district court addressed

its consideration of the § 3553(a) factors and English’s arguments. Specifically, the court

found that:

       The sentence imposed satisfies the purposes set forth in Title 18 of the United
       States Code, Section 3553(a), including the necessity of deterrence and just
       punishment, promotion of respect for the law, protection of the public,
       avoidance of unwanted disparities, and assurance of correctional treatment for
       the defendant, and reflects this court’s full consideration of all factors relevant
       to the sentencing determination, including the nature and seriousness of the
       offense, the history and characteristics of the defendant, the kinds of sentences
       available, and the advisory range and policies prescribed by the sentencing
       commission.

(App. 61.)

                                               -3-
       Further, the district court discussed English’s request to serve the sentence

concurrently with a separate sentence he had received from an earlier weapons charge and

conviction. In denying that request, the court stated: “I reviewed English’s

correspondence to me before I imposed that sentence, and so it was my intent that the

sentence run consecutively. I did not overlook those submissions, I should state for the

record, but that sentence will be consecutive.” (App. 62.) Cooper does not require an

express articulation of each factor under § 3553(a). The record need only show the

district court’s meaningful consideration of the § 3553(a) factors at sentencing. Cooper,
437 F.3d at 329. We are satisfied that these statements, and the record as a whole,

demonstrate the district court’s meaningful consideration of both the § 3553(a) factors

and the issues raised by English’s counsel.

                                    III. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment of sentence.




                                              -4-